DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, and 9-11 - are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (3,909,910) in view of Dye (5,478,119).
1.	Rowe teaches an aseptic manifold (Fig. 3) comprising:
a first connection unit (the left connector portion) having a first (left) side and a second (right) side that is opposite to the first side, wherein the first side of the first connection unit comprises a first port (the opening into which the tube passes) and the second side of the first connection unit comprises a first terminal end surface (the right end), wherein the first terminal end surface is provided with an opening sealed by a first film (4, 5) and the first opening is in fluid communication with a corresponding first port, and
a second connection unit (the right connector portion) having a first (right) side and a second (left) side that is opposite to the first side, wherein the first side of the second connection unit comprises a second port and the second side of the second connection unit comprises a second terminal end surface, wherein the second terminal end surface is provided with a second opening sealed by a second film (4, 5) and each second opening is in fluid communication with a corresponding second port, wherein the first opening is positioned to coincide with a second opening when the units are connected, and
wherein the first film of the first connection unit is adapted to be mated with the second film of the second connection unit such that when the first and the second connection units are connected to each other the mated films are adapted to be pulled out together to allow the first and second terminal end surfaces to mate aseptically (Fig. 5, col. 3, lines 36-50).
Rowe does not expressly disclose that there can be more than one port (four as claimed). Dye (Fig. 4) teaches that it is old in the art for a medical type connector to have four mating ports (16a-d/18a-d). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention “for connecting multiple” blood fluid conduits (col. 1, line 17). 
Finally, regarding the limitation reciting first openings arranged in a straight line along the first terminal end surface, and second openings arranged in a straight line along the second terminal end surface, the Rowe in view of Dye manifold teaches such a structure at least because the modification of Rowe to include four instead of just the one openings is a matter of simply multiplying the Rowe openings by four as taught by Dye, the resulting Rowe in view of Dye manifold having openings arranged in a straight line along the terminal end surface because the increasing of the openings is the sole teaching taken from Dye. 

2.	Rowe in view of Dye discloses the aseptic manifold of claim 1, Rowe further teaching the aseptic manifold is a disposable unit at least because it is capable of being disposed of and reuse would not be sterile.

5.	Rowe in view of Dye discloses the aseptic manifold of claim 1, Rowe further teaching the first film is double folded over the first openings and a single sheet of the uppermost layer of the first film is reaching outside the first terminal end surface as a first tab and the second film is double folded over the second openings and a single sheet of the uppermost layer of the second film is reaching outside the second terminal end surface as the second tab and the first tab and the second tab are adapted to be pulled together to release the films from the connection units (Fig. 5, col. 3, lines 36-50). 

9.	Rowe in view of Dye discloses the aseptic manifold of claim 1, Dye further teaching first and second terminal surfaces define a respective rectangular edge (Fig.1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Rowe in view of Dye to have first and second terminal surfaces defining a respective rectangular edge for manufacturability and material cost efficiency. 

10.	Rowe teaches a sterile circuit, the Rowe in view of Dye sterile circuit comprising at least two lengths of tubing each fluidly connected to one of the four ports of the first connection unit (Dye teaches four tubing lengths) of claim 1.

11.	Rowe in view of Dye discloses the sterile circuit of claim 10, Rowe further comprising a container (“sterile receptacle”, col. 3, lines 8-12 and col. 1, lines 18-21) fluidly connected to the at least two lengths of tubing.

Claims 3-4 and 8 - are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe in view of Dye and in further view of Johnson (6,679,529). 
3.	Rowe does not teach a gasket is arranged around each opening and a gasket around a first opening is adapted to mate with a corresponding gasket around a second opening when first and the second connection units mate with each other such that each first opening is sealingly connected with its corresponding second opening. Johnson (Fig. 20) discloses wherein a gasket is arranged around an opening and a gasket around a first opening (320) is adapted to mate with a corresponding gasket around a second opening (claim 6) when first and the second connection units mate with each other such that each first opening is sealingly connected with its corresponding second opening ("fluid-tight connection", claim 6). It would have been obvious to one of ordinary skill in the art at the time the present invention was made to include the Johnson gaskets in Rowe (by putting the Johnson gasket inside the Rowe compressible gasket 3 just like it is inside Johnson foam 310, Fig. 20) for a more fluid-tight connection.

4.	Rowe in view of Dye and in further view of  Johnson discloses the aseptic manifold of claim 3, Rowe further teaching wherein a first foam layer (3) is arranged around each gasket of the first terminal surface (as explained in the rejection of claim 3, the Johnson-taught gasket 320 is within the Rowe foam layer in the manifold of the combination of Rowe in view of Dye) and a second foam layer (3) is arranged around each gasket of the second terminal surface such that the first foam layer is adapted to be compressed with the second foam layer when two connection units are mated (the Rowe foam gasket is compressible and there would be no seal without contact and compression of the mating foam gaskets).

8.	Rowe in view of Dye does not disclose wherein the connection units are provided with orientation specific locking means arranged to mechanically lock the connection units to each other. Johnson discloses the connection units are provided with orientation specific locking means arranged to mechanically lock the connection units to each other ("latches provide the proper orientation", Col. 8, line 32, "orientation specific latching means", claim 8, lines 3-6). It would have been obvious to one of ordinary skill in the art at the time the present invention was made to include the Johnson-taught orientation specific locking means arranged to mechanically lock the connection units to each other for a positive lock.
Claim 6 – is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe in view of Dye and in further view of Connell (7,758,560).
Rowe in view of Dye does not disclose wherein at least one of the first and second ports is provided with a valve, which is arranged to control fluid flow through the aseptic manifold. Connell (Figs. 2 and 3) discloses a port (19) provided with a valve (54). It would have been obvious to one of ordinary skill in the art at the time the present invention was made to include the Connell valve on one of the Rowe in view of Capozzi ports to control fluid flow through the aseptic manifold.
Claim 7 - is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe in view of Dye and in further view of Crawford (8,163,237).
Rowe in view of Dye does not disclose measuring means that comprises a sensor with an RFID tag arranged at the aseptic manifold. Crawford discloses measuring means that comprises a sensor (Fig. 32) with an RFID tag (220) arranged on a medical device (10). It would have been obvious to one of ordinary skill in the art at the time the present invention was made to include the measuring means of Crawford on the Rowe manifold to measure and monitor flow rate or temperature at the aseptic manifold.

Response to Arguments
Applicant’s argument with respect to the double patenting rejection has been fully considered and is persuasive, a double patenting rejection is not generally permitted where the claimed subject matter is presented in a divisional application as a result of a restriction requirement made in a parent application under 35 U.S.C. 121.
Regarding the argument that one having ordinary skill in the art would not have looked to Dye to modify the device of Rowe in an attempt to arrive at the claimed subject matter, because the structural configuration of Dye would prevent the removal of film, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding the argument that one having ordinary skill in the art would not have an apparent reason to combine Rowe with Dye, the reason is “for connecting multiple” blood fluid conduits (col. 1, line 17). 
Regarding the argument that Dye’s device can support multiple ports because of the protruding interlocking interface. Rowe’s connector does not have such an interlocking interface, and there would be no reason to expect that the openings in Rowe’s connector would be sufficiently aligned, again, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). A Rowe in view of Dye manifold would have one strip for the four openings for the simple reason the single Rowe strip is for one opening. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633